        Case 1:20-cv-02425-KPF Document 25 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEEVE MATHIAS PAUL,
                             Petitioner,
                      -v.-
THOMAS DECKER, in his official capacity as
Director of the New York Field Office of U.S.         20 Civ. 2425 (KPF)
Immigrations & Customs Enforcement;
CHAD WOLF, in his official capacity as                      ORDER
Acting Secretary, U.S. Department of
Homeland Security, and CARL E. DUBOIS,
in his official capacity as Sheriff of Orange
County New York,

                             Respondents.

KATHERINE POLK FAILLA, District Judge:

      It has come to the Court’s attention that Petitioner’s March 21, 2020

motions for a temporary restraining order and for an order to show cause

remain pending (Dkt. #4-5), despite resolution of those motions by the

Respondent’s release of Petitioner from custody on or around March 27, 2020

(see Dkt. #8). Therefore, the Clerk of Court is directed to terminate the motions

pending at docket entries 4 and 5. While Petitioner’s March 21, 2020 motions

for a temporary restraining order and motion for an order to show cause are

moot, the Court has not yet ruled on whether Petitioner’s petition is moot and

the parties shall comply with the Court’s September 18, 2020 Order setting a

briefing schedule for Respondents’ anticipated motion to dismiss the petition.

(See Dkt. #24).
         Case 1:20-cv-02425-KPF Document 25 Filed 10/05/20 Page 2 of 2




     SO ORDERED.

Dated:       October 5, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
